AMENDMENT NUMBER ONE TO CREDIT AGREEMENT

     THIS AMENDMENT NUMBER ONE TO CREDIT AGREEMENT (this “Amendment”), dated as
of March 14, 2012, is entered into by and among WELLS FARGO CAPITAL FINANCE,
LLC, a Delaware limited liability company, as administrative agent for the
Lenders (in such capacity, together with its successors and assigns in such
capacity, “Agent”), each Lender party hereto, the undersigned Guarantors, and
DAEGIS INC. (formerly known as Unify Corporation), a Delaware corporation
(“Borrower”).

RECITALS

     A. Borrower, Agent and the financial institutions party thereto (the
“Lenders”) have previously entered into that certain Credit Agreement, dated as
of June 30, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), pursuant to which the Lenders have made
certain loans and financial accommodations available to Borrower. Capitalized
terms used herein without definition shall have the meanings ascribed thereto in
the Credit Agreement.

     B. Borrower has requested that Agent and the Lenders amend certain
financial covenants. The Lender Group has agreed to such amendments pursuant to
the terms hereunder.

AMENDMENT

     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

     1. Amendments to Credit Agreement. Effective upon the First Amendment
Effective Date (as defined in Section 2 below):

          (a) Schedule 1.1 of the Credit Agreement is hereby amended by adding
the following new definitions of “First Amendment Effective Date”, “Fixed Charge
Coverage Ratio”, “Fixed Charges”, and “Liquidity” in alphabetical order:

     “First Amendment Effective Date” means March 14, 2012.

     “Fixed Charge Coverage Ratio” means, with respect to Borrower and its
Subsidiaries for any period, the ratio of (a) TTM EBITDA for such period minus
Capital Expenditures made (to the extent not already incurred in a prior period)
or incurred during such period, to (b) Fixed Charges for such period.

     “Fixed Charges” means, with respect to any fiscal period and with respect
to Borrower and its Subsidiaries determined on a consolidated basis in
accordance with GAAP, the sum, without duplication, of (a) Interest Expense
accrued (other than interest paid-in-kind, amortization of financing fees, and
other non-cash Interest Expense) during such period, (b) principal payments in
respect of Indebtedness that are required to be paid during such period, (c) all
federal, state, and local income taxes accrued during such period, (d) all
Capital Lease payments required to be paid during such period, and (e) all
Permitted Blue Line Payments required to be paid in cash during such period.

     “Liquidity” means the sum of (a) Availability and (b) Qualified Cash.

          (b) Schedule 1.1 of the Credit Agreement is hereby amended by deleting
the definitions of “Base Rate”, “Base Rate Margin”, “Credit Amount Multiplier”,
“LIBOR Rate”, and “LIBOR Rate Margin” therein in their entirety and replacing
them with the following:

     “Base Rate” means the greatest of (a) 3.00 percent per annum with respect
to Term Loan B and 2.25 percent per annum with respect to all other Obligations,
(b) the Federal Funds Rate plus ½%, (c) the LIBOR Rate (which rate shall be
calculated based upon an Interest Period of 3 months and shall be determined on
a daily basis), plus 1 percentage point, and (d) the rate of interest announced,
from time to time, within Wells Fargo at its principal office in San Francisco
as its “prime rate”, with the understanding that the “prime rate” is one of
Wells Fargo’s base rates (not necessarily the lowest of such rates) and serves
as the basis upon which effective rates of interest are calculated for those
loans making reference thereto and is evidenced by the recording thereof after
its announcement in such internal publications as Wells Fargo may designate.

5

--------------------------------------------------------------------------------




     “Base Rate Margin” means, as of any date of determination (with respect to
any portion of the outstanding Advances or the Term Loans on such date that is a
Base Rate Loan), the applicable margin set forth in the following table that
correspond to the most recent Total Leverage Ratio calculation delivered to
Agent pursuant to Section 5.1 of the Agreement (the “Total Leverage Ratio
Calculation”); provided, however, that for the period from the Closing Date
through the date Agent receives the Total Leverage Ratio Calculation in respect
of the testing period ending October 31, 2011, the Base Rate Margin shall be at
the margin in the row styled “Level I”:


Level Total Leverage Ratio Calculation Base Rate Margin for Base
Rate Loans under Term Loan
B Base Rate Margin for all
other Base Rate Loans I If the Total Leverage Ratio is
less than 1.5:1.0 8.00 percentage points 3.50 percentage points II If the Total
Leverage Ratio is
greater than or equal to 1.5:1.0 9.00 percentage points 4.00 percentage points


     Except as set forth in the foregoing proviso, the Base Rate Margin shall be
based upon the most recent Total Leverage Ratio Calculation, which will be
calculated as of the end of each fiscal quarter. Except as set forth in the
foregoing proviso, the Base Rate Margin shall be re-determined quarterly on the
first day of the month following the date of delivery to Agent of the certified
calculation of the Total Leverage Ratio pursuant to Section 5.1 of the
Agreement; provided, however, that if Borrower fails to provide such
certification when such certification is due, the Base Rate Margin shall be set
at the margin in the row styled “Level II” as of the first day of the month
following the date on which the certification was required to be delivered until
the date on which such certification is delivered (on which date (but not
retroactively), without constituting a waiver of any Default or Event of Default
occasioned by the failure to timely deliver such certification, the Base Rate
Margin shall be set at the margin based upon the calculations disclosed by such
certification. In the event that the information regarding the Total Leverage
Ratio contained in any certificate delivered pursuant to Section 5.1 of the
Agreement is shown to be inaccurate, and such inaccuracy, if corrected, would
have led to the application of a higher Base Rate Margin for any period (a “Base
Rate Period”) than the Base Rate Margin actually applied for such Base Rate
Period, then (i) Borrower shall immediately deliver to Agent a correct
certificate for such Base Rate Period, (ii) the Base Rate Margin shall be
determined as if the correct Base Rate Margin (as set forth in the table above)
were applicable for such Base Rate Period, and (iii) Borrower shall immediately
deliver to Agent full payment in respect of the accrued additional interest as a
result of such increased Base Rate Margin for such Base Rate Period, which
payment shall be promptly applied by Agent to the affected Obligations.

     “Credit Amount Multiplier” means:

6

--------------------------------------------------------------------------------




     (a) for any date of determination through and including March 31, 2012, the
result of (i) 1.50 times (ii) Recurring Revenues, calculated on a trailing
twelve (12) month basis as of the last month for which financial statements have
most recently been delivered pursuant to Section 5.1 of the Agreement,

     (b) for any date of determination beginning on April 1, 2012 through and
including June 30, 2012, the result of (i) 1.45 times (ii) Recurring Revenues,
calculated on a trailing twelve (12) month basis as of the last month for which
financial statements have most recently been delivered pursuant to Section 5.1
of the Agreement,

     (c) for any date of determination beginning on July 1, 2012 through and
including September 30, 2012, the result of (i) 1.35 times (ii) Recurring
Revenues, calculated on a trailing twelve (12) month basis as of the last month
for which financial statements have most recently been delivered pursuant to
Section 5.1 of the Agreement, and

     (d) at all times on or after October 1, 2012, the result of (i) 1.30 times
(ii) Recurring Revenues, calculated on a trailing twelve (12) month basis as of
the last month for which financial statements have most recently been delivered
pursuant to Section 5.1 of the Agreement.

     “LIBOR Rate” means the greatest of (a) 2.00 percent per annum with respect
to Term Loan B and 1.50 percent per annum with respect to all other Obligations,
(b) the rate per annum rate appearing on Bloomberg L.P.’s (the “Service”) Page
BBAM1/(Official BBA USD Dollar Libor Fixings) (or on any successor or substitute
page of such Service, or any successor to or substitute for such Service) 2
Business Days prior to the commencement of the requested Interest Period, for a
term and in an amount comparable to the Interest Period and the amount of the
LIBOR Rate Loan requested (whether as an initial LIBOR Rate Loan or as a
continuation of a LIBOR Rate Loan or as a conversion of a Base Rate Loan to a
LIBOR Rate Loan) by Borrower in accordance with the Agreement, which
determination shall be conclusive in the absence of manifest error, and (c) the
rate per annum rate appearing on the Service Page BBAM1/(Official BBA USD Dollar
Libor Fixings) (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service) 2 Business Days prior to the
commencement of the requested Interest Period, for a term of 90 days.

     “LIBOR Rate Margin” means, as of any date of determination (with respect to
any portion of the outstanding Advances or the Term Loans on such date that is a
LIBOR Rate Loan), the applicable margin set forth in the following table that
correspond to the most recent Total Leverage Ratio calculation delivered to
Agent pursuant to Section 5.1 of the Agreement (the “Total Leverage Ratio
Calculation”); provided, however, that for the period from the Closing Date
through the date Agent receives the Total Leverage Ratio Calculation in respect
of the testing period ending October 31, 2011, the LIBOR Rate Margin shall be at
the margin in the row styled “Level I”:


Level Total Leverage Ratio
Calculation LIBOR Rate Margin for
LIBOR Rate Loans under
Term Loan B LIBOR Rate Margin for
all other LIBOR Rate
Loans I If the Total Leverage Ratio is
less than 1.5:1.0 9.00 percentage points 4.50 percentage points II If the Total
Leverage Ratio is
greater than or equal to 1.5:1.0 10.00 percentage points 5.00 percentage points


7

--------------------------------------------------------------------------------




     Except as set forth in the foregoing proviso, the LIBOR Rate Margin shall
be based upon the most recent Total Leverage Ratio Calculation, which will be
calculated as of the end of each fiscal quarter. Except as set forth in the
foregoing proviso, the LIBOR Rate Margin shall be re-determined quarterly on the
first day of the month following the date of delivery to Agent of the certified
calculation of the Total Leverage Ratio pursuant to Section 5.1 of the
Agreement; provided, however, that if Borrower fails to provide such
certification when such certification is due, the LIBOR Rate Margin shall be set
at the margin in the row styled “Level II” as of the first day of the month
following the date on which the certification was required to be delivered until
the date on which such certification is delivered (on which date (but not
retroactively), without constituting a waiver of any Default or Event of Default
occasioned by the failure to timely deliver such certification, the LIBOR Rate
Margin shall be set at the margin based upon the calculations disclosed by such
certification. In the event that the information regarding the Total Leverage
Ratio contained in any certificate delivered pursuant to Section 5.1 of the
Agreement is shown to be inaccurate, and such inaccuracy, if corrected, would
have led to the application of a higher LIBOR Rate Margin for any period (a
“LIBOR Rate Period”) than the LIBOR Rate Margin actually applied for such LIBOR
Rate Period, then (i) Borrower shall immediately deliver to Agent a correct
certificate for such LIBOR Rate Period, (ii) the LIBOR Rate Margin shall be
determined as if the correct LIBOR Rate Margin (as set forth in the table above)
were applicable for such LIBOR Rate Period, and (iii) Borrower shall immediately
deliver to Agent full payment in respect of the accrued additional interest and
Letter of Credit fees as a result of such increased LIBOR Rate Margin for such
LIBOR Rate Period, which payment shall be promptly applied by Agent to the
affected Obligations.

          (c) Schedule 1.1 of the Credit Agreement is hereby amended by adding
the following sentence to the end of the definition of “Excess Cash Flow”
therein:

     Notwithstanding anything herein to the contrary, if the foregoing
calculation of “Excess Cash Flow” for any fiscal period results in an amount
less than zero, “Excess Cash Flow” for such fiscal period shall be deemed to be
zero.

          (d) Section 7(a) of the Credit Agreement is hereby amended in its
entirety and replaced with the following:

     (a) Minimum TTM EBITDA. Achieve TTM EBITDA, measured on a quarter-end
basis, of at least the required amount set forth in the following table for the
applicable period set forth opposite thereto:


Applicable Amount

Applicable Period

$7,700,000

For the 12 month period
ending January 31, 2012

$4,700,000

For the 12 month period
ending April 30, 2012

$3,600,000

For the 12 month period
ending July 31, 2012

$2,600,000

For the 12 month period
ending October 31, 2012


8

--------------------------------------------------------------------------------




$2,900,000

For the 12 month period
ending January 31, 2013

$5,300,000

For the 12 month period
ending April 30, 2013

$7,000,000

For the 12 month period
ending July 31, 2013

$9,500,000

For the 12 month period
ending October 31, 2013

$12,800,000

For the 12 month period
ending January 31, 2014

$13,200,000

For the 12 month period
ending April 30, 2014

$13,500,000

For the 12 month period ending July 31, 2014 and
on the last day of each fiscal quarter thereafter


          (e) Section 7(b) of the Credit Agreement is hereby amended in its
entirety and replaced with the following:

     (b) Minimum Liquidity. Maintain Liquidity at all times, measured on a
month-end basis, of at least the required amount set forth in the following
table for the period set forth opposite thereto:


Applicable Amount

Applicable Period (Measured on the Last Day of Such
Calendar Month)

$3,500,000

March 2012

$3,500,000

April 2012

$3,500,000

May 2012

$3,500,000

June 2012

$3,500,000

July 2012

$3,500,000

August 2012

$4,000,000

September 2012

$4,000,000

October 2012

$4,000,000

November 2012

$4,000,000

December 2012


9

--------------------------------------------------------------------------------




$5,000,000 January 2013 $5,000,000 February 2013 $5,000,000 March 2013
$5,000,000 April 2013


          (f) Section 7(c) of the Credit Agreement is hereby amended in its
entirety and replaced with the following:

     (c) Minimum Fixed Charge Coverage Ratio. Have a Fixed Charge Coverage
Ratio, measured on a fiscal quarter-end basis, of at least the required amount
set forth in the following table for the applicable period set forth opposite
thereto:


Applicable Ratio Applicable Period 1.1:1.0 For the 12 month period
ending April 30, 2013 and each fiscal quarter
thereafter.


          (g) Exhibit C-1 of the Credit Agreement is hereby amended in its
entirety and replaced with the Exhibit C-1 attached hereto.

          (h) Each reference to “Unify Corporation” in the Credit Agreement
shall be deleted in its entirety and replaced with “Daegis Inc. (formerly known
as Unify Corporation)”.

     2. Conditions Precedent to Amendment Number One. This Amendment shall
become effective as of the date hereof (such date, the “First Amendment
Effective Date”) upon satisfaction or waiver by the Lender Group of each of the
following conditions precedent:

          (a) Certain Documents. Agent shall have received this Amendment, duly
executed by Borrower, each Guarantor, Agent and each Lender.

          (b) Representations and Warranties. Immediately after giving effect to
this Amendment, the representations and warranties contained in Section 4 below
shall be true and correct in all respects.

          (c) Amendment Fee. Agent shall have received an amendment fee in the
amount $58,500, which fee shall be due and payable on the First Amendment
Effective Date.

          (d) Fees and Expenses Paid. There shall have been paid to Agent and
each Lender all fees and expenses (including fees and expenses of counsel to
Agent) incurred in connection with this Amendment and the transactions
contemplated hereby, and all other fees and expenses due and payable on or
before the date hereof under any Loan Document shall have been paid.

     3. Excess Cash Flow For Fiscal Year 2012. Notwithstanding anything to the
contrary in the Credit Agreement, the parties hereto agree that the outstanding
principal amount of the Obligations Borrower shall prepay pursuant to Section
2.4(e)(vi) of the Credit Agreement, solely with respect to Borrower’s fiscal
year ended April 30, 2012, shall be the greater of (a) $1,700,000 and (b) the
amount set forth in Section 2.4(e)(vi) of the Credit Agreement without regard to
the provisions of this Section 3.

10

--------------------------------------------------------------------------------




     4. Representations and Warranties. Borrower and each Guarantor represent
and warrant as follows:

          (a) Authority. Borrower and each Guarantor have the requisite
corporate power and authority to execute and deliver this Amendment, and to
perform its obligations hereunder and under the Loan Documents (as amended
hereby) to which it is a party. The execution, delivery and performance by
Borrower and each Guarantor of this Amendment have been duly approved by all
necessary corporate action, have received all necessary governmental approval,
if any, and do not contravene any law or any contractual restrictions binding on
Borrower and each Guarantor.

          (b) Enforceability. This Amendment has been duly executed and
delivered by Borrower and each Guarantor. This Amendment and the Credit
Agreement (as amended or modified hereby) is the legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms, and is in full force and effect, except to the extent that (i) the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights or general principles of equity or (ii) the availability of
the remedies of specific performance or injunctive relief are subject to the
discretion of the court before which any proceeding therefor may be brought.

          (c) Representations and Warranties. Immediately after giving effect to
this Amendment, the representations and warranties contained in the Credit
Agreement are true, complete and accurate in all respects as of the date hereof.

          (d) No Default. Immediately after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing.

     5. No Waiver. The execution of this Amendment and any documents related
hereto shall not be deemed to be a waiver of any Default or Event of Default
under the Credit Agreement or breach, default or event of default under any Loan
Document, whether or not known to Agent or any of the Lenders and whether or not
existing as of the date hereof.

     6. Choice of Law and Venue; Jury Trial Waiver.

          (a) THE VALIDITY OF THIS AMENDMENT, THE CONSTRUCTION, INTERPRETATION,
AND ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND
THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.

          (b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AMENDMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA; PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH OF
PARENT AND BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 6(b).

11

--------------------------------------------------------------------------------




          (c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF PARENT
AND BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AMENDMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH OF PARENT AND BORROWER AND EACH MEMBER OF THE LENDER
GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AMENDMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

     7. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties and separate counterparts, each of which
when so executed and delivered, shall be deemed an original, and all of which,
when taken together, shall constitute one and the same instrument. Delivery of
an executed counterpart of a signature page to this Amendment by telefacsimile
or other electronic method of transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.

     8. Reference to and Effect on the Loan Documents.

          (a) Upon and after the effectiveness of this Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, and each reference in the other
Loan Documents to “the Credit Agreement”, “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement as modified and amended hereby.

          (b) Except as specifically amended above, the Credit Agreement and all
other Loan Documents, are and shall continue to be in full force and effect and
are hereby in all respects ratified and confirmed and shall constitute the
legal, valid, binding and enforceable obligations of Borrower and each Guarantor
without defense, offset, claim or contribution.

          (c) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of Agent under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents.

          (d) To the extent that any terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any terms or conditions of the
Credit Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified or amended hereby.

     9. Ratification. Borrower and each Guarantor hereby restates, ratifies and
reaffirms each and every term and condition set forth in the Credit Agreement,
as amended hereby, and the Loan Documents effective as of the date hereof.

     10. Estoppel. To induce Agent to enter into this Amendment and to continue
to make advances to Borrower under the Credit Agreement, Borrower hereby
acknowledges and agrees that, immediately before and after giving effect to this
Amendment, as of the date hereof, there exists no Default or Event of Default
and no right of offset, defense, counterclaim or objection in favor of Borrower
or any Guarantor as against Agent or any Lender with respect to the Obligations.

     11. Reaffirmation of Guaranty. Each of the undersigned Guarantors hereby
reaffirms and agrees that: (a) the Guaranty and the Loan Documents to which it
is a party shall remain in full force and effect (including, without limitation,
any security interests granted therein) after this Amendment is consummated as
if consummated contemporaneously therewith; (b) nothing in the Loan Documents to
which it is a party obligates Agent or the Lenders to notify the undersigned of
any changes in the financial accommodations made available to the Loan Parties
or to seek reaffirmations of the Loan Documents; and (c) no requirement to so
notify either the undersigned or to seek the undersigned’s reaffirmations in the
future shall be implied by this Section 11.

[The remainder of the page is intentionally left blank.]

12

--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the parties have entered into this Amendment as of the
date first above written.

BORROWER:     DAEGIS INC. a Delaware corporation,   By:  /s/ Todd E. Wille
Name:    Todd E. Wille Title:  President & CEO


Signature Page to Amendment Number One to Credit Agreement

--------------------------------------------------------------------------------




GUARANTORS:   UNIFY INTERNATIONAL (US) CORPORATION, a Delaware corporation,    
By: /s/Todd E. Wille Name:   Todd E. Wille Title: President   STRATEGIC OFFICE
SOLUTIONS, INC., a California corporation,   By: /s/ Todd E. Wille Name: Todd E.
Wille Title: President   AXS-ONE INC., a Delaware corporation,   By: /s/ Todd E.
Wille Name: Todd E. Wille Title: President   WELLS FARGO CAPITAL FINANCE, LLC, a
Delaware limited liability company, as Agent and sole   Lender   By: /s/ Chris
Parker Name: Chris Parker Title: Vice President



Signature Page to Amendment Number One to Credit Agreement

--------------------------------------------------------------------------------




Exhibit C-1

FORM OF COMPLIANCE CERTIFICATE

[on Borrower’s letterhead]

To:       Wells Fargo Capital Finance, LLC 2450 Colorado Avenue, Suite 3000 West
Santa Monica, CA 90404 Attn: Technology Finance Division Manager  
                      Re:      Compliance Certificate dated ________________


Ladies and Gentlemen:

     Reference is made to that certain CREDIT AGREEMENT (the “Credit Agreement”)
dated as of June 30, 2011, by and among the lenders identified on the signature
pages thereof (such lenders, together with their respective successors and
permitted assigns, are referred to hereinafter each individually as a “Lender”
and collectively as the “Lenders”), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware
limited liability company, as the arranger and administrative agent for the
Lenders (“Agent”), and DAEGIS INC., a Delaware corporation (formerly known as
Unify Corporation, the “Borrower”). Capitalized terms used in this Compliance
Certificate have the meanings set forth in the Credit Agreement unless
specifically defined herein.

     Pursuant to Schedule 5.1 of the Credit Agreement, the undersigned officer
of Borrower hereby certifies that:

     1. The financial information of Borrower and its Subsidiaries furnished in
Schedule 1 attached hereto, has been prepared in accordance with GAAP (except
for year-end adjustments and the lack of footnotes), and fairly presents in all
material respects the financial condition of Borrower and its Subsidiaries.

     2. Such officer has reviewed the terms of the Credit Agreement and has
made, or caused to be made under his/her supervision, a review in reasonable
detail of the transactions and condition of Borrower and its Subsidiaries during
the accounting period covered by the financial statements delivered pursuant to
Schedule 5.1 of the Credit Agreement.

     3. Such review has not disclosed the existence on and as of the date
hereof, and the undersigned does not have knowledge of the existence as of the
date hereof, of any event or condition that constitutes a Default or Event of
Default, except for such conditions or events listed on Schedule 2 attached
hereto, specifying the nature and period of existence thereof and what action
Borrower and its Subsidiaries have taken, are taking, or propose to take with
respect thereto.

     4. The representations and warranties of Borrower and its Subsidiaries set
forth in the Credit Agreement and the other Loan Documents are true and correct
in all material respects on and as of the date hereof (except to the extent they
relate to a specified date), except as set forth on Schedule 3 attached hereto.

     5. Borrower and its Subsidiaries are in compliance with the applicable
covenants contained in Section 7 of the Credit Agreement as demonstrated on
Schedule 4 hereof.

     IN WITNESS WHEREOF, this Compliance Certificate is executed by the
undersigned this _____ day of _______________, ________.



DAEGIS INC.,   a Delaware corporation     By:     Name:     

Title:

   




--------------------------------------------------------------------------------




SCHEDULE 1

Financial Information

2

--------------------------------------------------------------------------------




SCHEDULE 2

Default or Event of Default

--------------------------------------------------------------------------------




SCHEDULE 3

Representations and Warranties

--------------------------------------------------------------------------------




SCHEDULE 4

Financial Covenants

     1. Minimum TTM EBITDA.

          Borrower’s and its Subsidiaries’ TTM EBITDA, measured on a quarter-end
basis, for the quarter period ending _________, ________is $______________,
which amount [is/is not] greater than or equal to the amount set forth in
Section 7(a) of the Credit Agreement for the corresponding period

     2. Minimum Liquidity.

          Liquidity, measured on a month-end basis, for the calendar month
ending _________, ________is $______________, which amount [is/is not] greater
than or equal to the amount set forth in Section 7(b) of the Credit Agreement
for the corresponding period.

     3. Minimum Fixed Charge Coverage Ratio.

         Borrower’s and its Subsidiaries’ Fixed Charge Coverage Ratio, measured
on a fiscal quarter-end basis, for the fiscal quarter ending _________,
________is ____:1.0, which amount [is/is not] greater than or equal to the
amount set forth in Section 7(c) of the Credit Agreement for the corresponding
period.

--------------------------------------------------------------------------------